The city of Dearborn maintains a paid fire department. At the time the bill of complaint herein was filed the chief of the Dearborn fire department was about to put into effect a schedule of working hours which would have required Dearborn firemen to be on duty 12 hours continuously in each 24 hours and off duty 12 hours in each 24 hours, with provisions for certain additional time off duty. A temporary restraining order issued upon the filing of the bill of complaint enjoined defendants from putting into effect the proposed schedule, and a show cause order issued as to why a temporary injunction to the same effect should not be granted. Thereupon defendants made a motion to dismiss the bill of complaint. The show cause order and the motion to dismiss were heard simultaneously. The motion to dismiss was denied and the temporary injunction allowed. Leave having been obtained, defendants have appealed.
Since this appeal was taken a statute has been enacted in this State which, so far as here material, provides:
"SEC. 1. It shall be unlawful for any municipality, or any officer or employee thereof, in municipalities which maintain or may hereafter maintain an organized paid or part paid fire department, to require any person in the employ of the fire department of such municipality who is engaged in fire fighting or subject to the hazards thereof to be on duty in such employment more than 24 hours, or to be off duty less than 24 consecutive hours out of any 48 hour period: Provided, That all persons in the employ *Page 347 
of any organized paid or part paid fire department who are engaged in fire fighting or subject to the hazards thereof shall be entitled to an additional 24 consecutive hours off duty in every 16 day period, thereby requiring firemen to work not more than an average of 73 1/2 hours per week." 1 Comp. Laws 1929, § 2725, as amended by Act No. 335, Pub. Acts 1947 (Stat. Ann. 1947 Cum. Supp. § 5.3331).
The statute is now in effect. It controls and renders the controversy in the instant case moot. Since this suit as brought to this Court involved a public question, no costs would be allowed regardless of which party prevailed. In view of the foregoing, the proceedings in both courts are dismissed, without costs.
CARR, C.J., and BUTZEL, BUSHNELL, SHARPE, BOYLES, REID, and DETHMERS, JJ., concurred.